DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 11, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-7 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 20190264007) in view of Pang et al. (Composites: Part A 70, 2015, 52-58) and Thomas et al. (Composite Materials, Ullmann’s Encyclopedia of Industrial Chemistry, 2016).
Considering Claims 1-4, 6, 7, and 13:  Feng et al. teaches a composition comprising a cellulose ester (¶0019-23); and an impact modifier that is a thermoplastic elastomer that is a core-shell impact modifier with an alkyl methacrylate on the surface of the core (¶0047-59).  Feng et al. teaches the cellulose ester as preferably being cellulose acetate propionate or cellulose acetate butyrate (¶0023).  Feng et al. teaches the amount of impact modifier as being 1 to 30 weight percent (¶0078) of the combined weight of the cellulose ester and impact modifier.
	Feng et al. does not teach the claimed fiber in the resin composition.  However, Pang et al. teaches adding a kenaf fiber having an average length of 2 mm (pg. 53) to a cellulose ester molding composition in an amount of 30 weight percent (pg. 57-58).  Feng et al. and Pang et al. are analogous art as they are concerned with the same field of endeavor, namely cellulose ester composites.  It would have been obvious to a person having ordinary skill in the art to have added the fibers of Pang et al. to the composition of Feng et al., and the motivation to do so would have been, as Pang et al. suggests, to increase the Young’s modulus/tensile elastic modulus of the composition (Abstract; pg. 52-53).
	Feng et al. is silent towards the tensile elastic modulus of the article.  However, as shown by Thomas et al., the tensile elastic modulus is a result effective variable controlled by the modulus of the matrix, the modulus of the fiber, the volume of fibers, and the fiber length and diameter (pg. 33).  It would have been obvious to a person having ordinary skill in the art to have optimized the tensile elastic modulus through routine experimentation, and the motivation to do so would have been, to provide a composite for use in applications requiring high modulus.  
Considering Claims 11 and 12:  Feng et al. teaches the composition as being used in injection molding (¶0066).
Considering Claim 13:  However, Feng et al. teaches an article having the claimed components, made by a similar process.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  See MPEP § 2112.01.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 20190264007) in view of Karstens et al. (US Pat. 5,883,025) as applied to claim 1 above, and further in view of Bun et al. (JP 2012-219112).
Considering Claims 8 and 9:  Feng et al. teaches the composition of claim 1 as shown above.
	Feng et al. does not teach adding a cardanol compound to the composition.  However, Bun et al. teaches adding a cardanol derivative (¶0016) to a cellulose ester composition (¶0016; 0031).  Bun et al. teaches the cardanol derivatives as being small molecules having a molecular mass of less than 500 g/mol (¶0047).  Feng et al. and Bun et al. are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have added the cardanol compound of Bun et al. to the composition of Feng et al., and the motivation to do so would have been, as Bun et al. suggests, to improve the strength and the water resistance of the resin (¶0021).
Considering Claim 10:  Bun et al. teaches the ratio of cardanol to cellulose ester as being greater than 0.1 (¶0067).  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have chosen a ratio within the overlapping portion of the claimed range, and the motivation to do so would have been, as Bun et al. suggests, to provide an increase in strength and toughness (¶0068).

Claims 1-7, 11-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 20190264007) in view of Thomas et al. (Composite Materials, Ullmann’s Encyclopedia of Industrial Chemistry, 2016).
Considering Claims 1-3, 6, 7, 13, and 21 :  Feng et al. teaches a composition comprising a cellulose ester (¶0019-23); an impact modifier that is a that is a thermoplastic elastomer that is a core-shell impact modifier with an alkyl methacrylate on the surface of the core (¶0047-59); and a glass fiber (¶0013).
Feng et al. teaches the cellulose ester as preferably being cellulose acetate propionate or cellulose acetate butyrate (¶0023).  Feng et al. teaches the amount of impact modifier as being 1 to 30 weight percent (¶0078) of the combined weight of the cellulose ester and impact modifier.
	Feng et al. does not teach the length or amount of glass fibers.  However, Thomas et al. teaches that the tensile strength of a glass fiber composite is controlled by the length of the fiber and volume of fiber in the composite (pg. 33).  As such, the length and amount of glass fibers is a result effective variable affecting the tensile strength of the composite.  It would have been obvious to a person having ordinary skill in the art to have optimized the length and amount of glass fibers, and 
Feng et al. is silent towards the tensile elastic modulus of the article.  However, as shown by Thomas et al., the tensile elastic modulus is a result effective variable controlled by the modulus of the matrix, the modulus of the fiber, the volume of fibers, and the fiber length and diameter (pg. 33).  It would have been obvious to a person having ordinary skill in the art to have optimized the tensile elastic modulus through routine experimentation, and the motivation to do so would have been, to provide a composite for use in applications requiring high modulus.  
Considering Claims 4 and 5:  Feng et al. teaches the composition as comprising glass fibers, which contain hydroxyl groups on the surface (¶0013).
Considering Claims 11 and 12:  Feng et al. teaches the composition as being used in injection molding (¶0066).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al. (US 20190264007) in view of Thomas et al. (Composite Materials, Ullmann’s Encyclopedia of Industrial Chemistry, 2016) as applied to claim 1 above, and further in view of Bun et al. (JP 2012-219112).
Considering Claims 8 and 9:  Feng et al. teaches the composition of claim 1 as shown above.
	Feng et al. does not teach adding a cardanol compound to the composition.  However, Bun et al. teaches adding a cardanol derivative (¶0016) to a cellulose ester composition (¶0016; 0031).  Bun et al. teaches the cardanol derivatives as being small molecules having a molecular mass of less than 500 g/mol (¶0047).  Feng et al. and Bun et al. are analogous art as they are concerned with the same field of endeavor, namely cellulose ester compositions.  It would have been obvious to a person having ordinary skill in the art to have added the cardanol compound of Bun et al. to the composition of Feng et al., and the motivation to do so would have been, as Bun et al. suggests, to improve the strength and the water resistance of the resin (¶0021).
Considering Claim 10:  Bun et al. teaches the ratio of cardanol to cellulose ester as being greater than 0.1 (¶0067).  This overlaps with the claimed range.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05.  It would have been obvious to a person having ordinary skill in the art to have chosen a ratio within the overlapping portion of the .

Response to Arguments
Applicant's arguments filed March 11, 2021 have been fully considered but they are not persuasive, because:
A)  The applicant’s argument of unexpected results is not persuasive.  The effect of the fiber reinforcement on the tensile strength and tensile modulus is known in the art.  As shown by Thomas et al., the tensile elastic modulus is a result effective variable controlled by the modulus of the matrix, the modulus of the fiber, the volume of fibers, and the fiber length and diameter (pg. 33).  Pang et al. and Thomas teach that the fibers increase the tensile strength and tensile elastic modulus.  "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP § 716.02(c).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM J HEINCER whose telephone number is (571)270-3297.  The examiner can normally be reached on M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 






/LIAM J HEINCER/Primary Examiner, Art Unit 1767